IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 13, 2009
                                     No. 08-10745
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

BRENDA LEE FORD

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:95-CR-16-1


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Brenda Lee Ford, federal prisoner # 26255-077, was sentenced to a
324-month term of imprisonment following a 1995 conviction for conspiracy to
possess with intent to distribute cocaine and possession with intent to distribute
cocaine.     Based on Ford’s motion to reduce her sentence under 18 U.S.C.
§ 3582(c)(2) due to the crack cocaine amendments to the Sentencing Guidelines,
the district court reduced the aggregate sentence of 324 months to 262 months
in prison.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10745

      On June 24, 2008, Ford filed a pro se “motion to revisit sentencing in the
interest of justice under newly defined law of the § U.S.S.G.” Ford asserted that
her prior convictions did not qualify her as a career offender. The district court
denied the motion as an unauthorized motion. On appeal, Ford has not shown
a jurisdictional basis for her motion to revisit. Because Ford has appealed an
unauthorized motion, we dismiss the appeal on the basis that the district court
lacked jurisdiction. See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).
      DISMISSED.




                                        2